EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1, 19, and 20 are allowable over the prior art of record. The restriction requirement among Species I-IV, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2020 is hereby partially withdrawn.  Claims 8-9, directed to a nonelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.
However, Claims 11-18, directed to a nonelected species, are withdrawn from consideration because none of these claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
This application is in condition for allowance except for the presence of Claims 11-18, directed to a species non-elected without traverse (see Remarks filed 07/31/2020).  Accordingly, Claims 11-18 have been cancelled.

Specification
The examiner approves applicant’s new title filed 01/11/2021 of: ORGANIC ELECTROLUMINESCENT DISPLAY APPARATUS INCLUDING CONTINUOUS PROTECTION LAYER HAVING DIFFERENT RESPECTIVE THICKNESSES FORMED AMONG A PLURALITY OF SUB- PIXELS.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 01/11/2021.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 01/11/2021.






Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding Claim 8:
In line 1: Delete “claim 2”.  Insert ---claim 1--- because applicant cancelled claim 2 in their amendments filed 01/11/2021.
Regarding Claims 11-18:
Cancel Claims 11-18.










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10, and 19-20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1, 19, and 20, each similarly including an electroluminescent display apparatus comprising: 
a protection layer comprising a first portion overlapping a first subpixel, a second portion overlapping a second subpixel, a third portion overlapping a third subpixel, and a fourth portion overlapping a boundary between any two of the first subpixel, the second subpixel, and the third subpixel, and 
wherein a thickness of the first portion is thicker than a thickness of the second portion, the thickness of the second portion is thicker than a thickness of the third portion, and the thickness of the third portion is thicker than a thickness of the fourth portion, 
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892